United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-2971
                                  ___________

Anthony B. Cook,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Steve Long, Asst. Director, Division    *
Adult Institutions; Chuck Dwyer,        * [UNPUBLISHED]
Superintendent of SECC; Johnny          *
Williams, Functional Unit Manager;      *
Unknown Roach, C.O.I.; Unknown          *
Holmes, C.O.I.; Unknown Williams,       *
C.O.I.,                                 *
             Appellees.                 *
                                   ___________

                            Submitted: October 19, 2007
                               Filed: November 5, 2007
                                ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Missouri inmate Anthony B. Cook appeals the district court’s dismissal of his
42 U.S.C. § 1983 action for failure to exhaust his administrative remedies. We
reverse and remand for further proceedings.

      Cook filed this action naming six defendants; service was effected on three
defendants who sought dismissal of the complaint based on Cook’s failure to state a
claim and to exhaust his administrative remedies. After granting Cook additional time
to respond, the district court dismissed the entire suit because Cook had not
administratively exhausted all of his claims.

      Under 42 U.S.C. 1997e(a), a prisoner must exhaust all available administrative
remedies before a civil action can be brought with respect to prison conditions. See
Graves v. Norris, 218 F.3d 884, 885 (8th Cir. 2000) (per curiam). The Supreme Court
recently clarified that administrative exhaustion is an affirmative defense that
defendants have the burden to plead and prove, see Jones v. Bock, 127 S. Ct. 910,
919-22 (2007), and that a lawsuit should not be dismissed in its entirety because some
claims are unexhausted, see id. at 923-26.

      We therefore vacate the district court’s order and remand for the court to
dismiss only those claims that are unexhausted.

       Accordingly, we reverse and remand for further proceedings consistent with
this opinion. Cook’s pending motions are denied.
                      ______________________________




                                         -2-